COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
THE NEVAREZ LAW FIRM, PC,                                     No. 08-20-00094-CV
                                                 §
                          Appellant,                             Appeal from the
                                                 §
v.                                                          County Court at Law No. 3
                                                 §
INVESTOR LAND SERVICES, LLC,                                of El Paso County, Texas
HORIZON GROWTH PROPERTIES, LLC,                  §
DENNIS ARDIZZONI, TERRY                                       (TC# 2017DCV4194)
MCLACHLAN AND IAN MARTIN D/B/A                   §
DISCOUNT LAND EXCHANGE, D/B/A
INVESTORLAND SERVICES,                           §
                          Appellee.
                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until March 17, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Michael R. Nevarez, the Appellant’s attorney, prepare

the Appellant’s Brief and forward the same to this Court on or before March 17, 2021.

       IT IS SO ORDERED this 12th day of February, 2021.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.